DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 11/10/2021. Claims 1-9 have been examined.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/10/2021 & 05/24/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
With regards to claim 8, the claim recites “ the transferring device according to claims 1;” the examiner suggests amending the claim to recite “ the transferring device according to claim 1;”. Appropriate correction is required. 

Note: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OOSAWA et al. Publication No. US 2016/0134586 A1 – See Fig.3 ¶0015, Claims 1 & 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 (a1) as being anticipated  by Choo et al.  Publication No. US 2012/0036268 A1 (Choo hereinafter) 

Regarding claim 1,

Choo teaches a transferring device which is connected to an upper network and a lower network and transfers a packet (Fig.5 – Lower Gateway 62 -1 which is connected to a Gateway 62 and Next lower gateway 63, See ¶0041 -0042), comprising: 
processing circuitry to acquire address information indicating a network address of the upper network and a host address of the transferring device in the upper network( Fig. 3, Steps S31 -33, ¶0031 -the step is performed to allocate a certain part of the lower 64 bits area (i.e., an Interface ID area) of an IPv6 address area, for a subnet gateway index (S31). Herein, subnet prefix information can extend up to the Interface ID area, as well as the higher 64 bits area (i.e., subnet prefix) of the IPv6 address area – ¶00034 First, the step is performed at the subnet gateway to allocate the certain higher bits ( e.g., 'n' (Bit)) of the Interface ID area in the IPv6 address area as an index area 31 of the lower subnet gateway.) and 
to generate a subnet address which is a network address of the lower network by replacing a lower bit portion in a bit string representing the network address indicated in the acquired address information with a bit string representing the host address indicated in the acquired address information (¶0042 - In FIG. 5, it is configured such that the gateway 61 uses the higher 64 bits subnet prefix as a subnet ID, the respective lower gateways 62-1 to 62-n use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n'(Bit)) of the lower 64 bits Interface ID as a subnet ID, and the next lower gateways 63-1 to 63-m use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n+m'(Bit)) of the lower 64 bits Interface ID as a subnet ID).

Regarding claim 2,

Choo further teaches
wherein the processing circuitry selects a host address to be assigned to a terminal device connected to the lower network from a host address range which is based on the generated subnet address, and provides for the terminal device. address information indicating the generated subnet address and the selected host address (¶ 0037- 0039 - After the subnet ID allocation S32, the step is performed at the lowest subnet gateway to allocate an Interface ID to terminating equipment trying to have access to an IPv6 network based on the format of the IPv6 address formed as described above (S33)  First, the lowest subnet gateway selects the portion of the Interface ID area that is not included in the subnet ID area to have a value (referred to hereinafter as a termination identifier) that is not overlapped with a value allocated to other terminating equipment Then, the lowest subnet gateway extracts the value of the Interface ID area in the area used as subnet ID, combines the extracted value with the termination identifier to create a 64 bits Interface ID, and allocates it to the termination equipment).

Regarding claim 3,

Choo further teaches
wherein the processing circuitry receives from the terminal device connected to the lower network, a packet which is for a destination device which is a terminal device connected to a subnet different from the lower network, extracts an address of the destination index ice from the received packet, extracts from the address of the destination device, a network address of a destination subnet which is a subnet to which the destination device is connected, extracts a lower bit portion from a bit string representing the network address of the destination subnet, incorporate into the network address of the upper network, the extracted lower bit portion as a host address, and generates a next hop address, and forwards the received packet to a device which is connected to the upper network and the destination subnet and is recognized by the generated next hop address (¶ 0044 -0045  - "First, upon external input of packets, the subnet gateway 61 checks whether they are to be transmitted to its subnet. As a result, if the packets are to be transmitted to its subnet, the step is performed to mask certain higher bits (i.e., 'n'(Bit)) of the Interface ID and to transmit the masked packets to the corresponding lower subnet gateways 62-1 to 62-n matched thereto. When receiving the packets from the higher subnet gateway 61, the lower subnet gateways 62-1 to 62-n check whether the packets are to be transmitted to their subnet. Herein, if there is the more-refined next lowered subnet, the step is performed to mask the certain bits (e.g., 'm' (Bit)) after the certain higher bits (i.e., 'n'(Bit)) of the Interface ID and to forward the masked packets to the next lowered subnet gateways 63-1 to 63-m matched thereto, thereby transmitting the corresponding packets to the destination). 
Regarding claim 4,

Choo further teaches
being placed between two consecutive hierarchies of subnets in a plurality of hierarchies of subnets constituting a hierarchized network (Fig.5 shows multiple hierarchical levels of gateway performing packet relaying – ¶  0041 - At this time, the hierarchical subnet gateway, as illustrated in FIG. 5, may include an IPv6 network 50, a gateway 61 having access to the corresponding IPv6 network 50, a plurality of lower gateways 62-1 to 62-n connected to the corresponding gateway 61, and a plurality of next lower gateways 63-1 to 63-m connected to the respective lower gateways 62-1 to 62-n. In addition, there may further be a plurality of gateways connected to the respective next lower gateways 63-1 to 63-m). 

Regarding claim 5,

Choo further teaches
wherein the processing circuitry receives a packet, extracts a destination address from the received packet, extracts as a destination network address, a network address which is based on a subnet mask which is for the upper network, from the extracted destination address, chooses the extracted destination address as the next hop address when the extracted destination network address matches the network address of the lower network or the network address of the upper network, and forwards the received packet to a device recognized by the chosen next hop address (¶ 0044 -   First, upon external input of packets, the subnet gateway 61 checks whether they are to be transmitted to its subnet. As a result, if the packets are to be transmitted to its subnet, the step is performed to mask certain higher bits (i.e., 'n' (Bit)) of the Interface ID and to transmit the masked packets to the corresponding lower subnet gateways 62-1 to 62-n matched thereto. ¶ 0045 -When receiving the packets from the higher subnet gateway 61, the lower subnet gateways 62-1 to 62-n check whether the packets are to be transmitted to their subnet. Herein, if there is the more-refined next lowered subnet, the step is performed to mask the certain bits (e.g., 'm' (Bit)) after the certain higher bits (i.e., 'n'(Bit)) of the Interface ID and to forward the masked packets to the next lowered subnet gateways 63-1 to 63-m matched thereto, thereby transmitting the corresponding packets to the destination). 

Regarding claim 6,

Choo further teaches
which is placed between the N-th hierarchy subnet and the (N+1)-th hierarchy subnet, wherein the processing circuitry receives a packet, extracts a destination address from the received packet, extracts as the N-th hierarchy network address, a network address which is based on the N-th hierarchy subnet mask, from the extracted destination address, extracts as a lower hierarchy33 network address, a network address which is based on the N-th hierarchy subnet mask, from the network address of the lower network, extracts as the (N+1)-th hierarchy network address, a network address which is based on the (N+1)-th hierarchy subnet mask, from the extracted destination address when the N-th hierarchy network address 5matches the lower hierarchy network address, extracts a lower bit string from a bit string representing the extracted (N+1)-th hierarchy network address, and generates a next hop address by incorporating into the network address of the lower network, the extracted lower bit string as a host address, and forwards the received packet to a device recognized by the generated next hop address (¶ 0042 - In FIG. 5, it is configured such that the gateway 61 uses the higher 64 bits subnet prefix as a subnet ID, the respective lower gateways 62-1 to 62-n use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n'(Bit)) of the lower 64 bits Interface ID as a subnet ID, and the next lower gateways 63-1 to 63-m use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n+m'(Bit)) of the lower 64 bits Interface ID as a subnet ID.¶ 0044 -   First, upon external input of packets, the subnet gateway 61 checks whether they are to be transmitted to its subnet. As a result, if the packets are to be transmitted to its subnet, the step is performed to mask certain higher bits (i.e., 'n' (Bit)) of the Interface ID and to transmit the masked packets to the corresponding lower subnet gateways 62-1 to 62-n matched thereto. ¶ 0045 -When receiving the packets from the higher subnet gateway 61, the lower subnet gateways 62-1 to 62-n check whether the packets are to be transmitted to their subnet. Herein, if there is the more-refined next lowered subnet, the step is performed to mask the certain bits (e.g., 'm' (Bit)) after the certain higher bits (i.e., 'n'(Bit)) of the Interface ID and to forward the masked packets to the next lowered subnet gateways 63-1 to 63-m matched thereto, thereby transmitting the corresponding packets to the destination). 

Regarding claim 7,

Choo further teaches
which is placed between the N-th hierarchy subnet and the (N+1)-th hierarchy subnet, wherein the processing circuitry receives a packet, extracts a destination address from the received packet, extracts as the (N-1)-th hierarchy network address, a network address which is based on the (N-1)-th hierarchy subnet mask, from the extracted destination address, extracts as an upper hierarchy network address, a network address which is based on the (N-1)-th hierarchy subnet mask, from the network address of the upper network, extracts as the N-th network address, a network address which is based on the N-th hierarchy subnet mask, from the extracted destination address when the (N-1)-th hierarchy network address matches the upper hierarchy network address, extracts a lower bit string from a bit string representing the extracted N-th hierarchy network address, and generates a next hop address by incorporating into the network address of the upper network, the extracted lower bit string as a host address, and  forwards the received packet to a device recognized by the generated next hop address  (¶ 0042 - In FIG. 5, it is configured such that the gateway 61 uses the higher 64 bits subnet prefix as a subnet ID, the respective lower gateways 62-1 to 62-n use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n'(Bit)) of the lower 64 bits Interface ID as a subnet ID, and the next lower gateways 63-1 to 63-m use the combination of the higher 64 bits subnet prefix and the certain bits (i.e., 'n+m'(Bit)) of the lower 64 bits Interface ID as a subnet ID.¶ 0044 -   First, upon external input of packets, the subnet gateway 61 checks whether they are to be transmitted to its subnet. As a result, if the packets are to be transmitted to its subnet, the step is performed to mask certain higher bits (i.e., 'n' (Bit)) of the Interface ID and to transmit the masked packets to the corresponding lower subnet gateways 62-1 to 62-n matched thereto. ¶ 0045 -When receiving the packets from the higher subnet gateway 61, the lower subnet gateways 62-1 to 62-n check whether the packets are to be transmitted to their subnet. Herein, if there is the more-refined next lowered subnet, the step is performed to mask the certain bits (e.g., 'm' (Bit)) after the certain higher bits (i.e., 'n'(Bit)) of the Interface ID and to forward the masked packets to the next lowered subnet gateways 63-1 to 63-m matched thereto, thereby transmitting the corresponding packets to the destination). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8,9  are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Lobig et al. Publication No. US 2008/0313314 A1 ( Lobig hereinafter)

Regarding claim 8,

Choo further teaches
the transferring device according to claims 1 (See Rejection of claim 1);

However, Choo does not explicitly teach 

a slave device which is connected to the upper network and the lower network, and when failure of the transferring device occurs, takes over an address of the transferring device and operates instead of the transferring device 
Lobig teaches 
a slave device which is connected to the upper network and the lower network, and when failure of the transferring device occurs, takes over an address of the transferring device and operates instead of the transferring device (¶ 0004- the device taking over the function of the failed device has the capability to provide the packet address of the failed device. This has the advantage that, with regard to high-availability scenarios, no time delays and non-accessibilities arise that are avoidable. It also has the advantage of placing lower demands on communication partners who in this second case do not have to switch or be switched to a different packet address in failure scenarios. ¶ 0005-an "IP failover" function is executed. Here, a device that is redundant in relation to the failed device takes over both its function and its IP address - ¶ 0006 - The IP failover function can be implemented such that the device taking over dispatches in relation to each of the IP addresses that it is taking over a message regarding address resolution (gratuitous ARP) to its local network and thereby transmits de facto a broadcast message into the network surrounding it – See Also ¶0011).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Choo to include the teachings of Lobig. The motivation for doing so is to allow system to take over the function of the failed device that has the capability to provide the packet address of the failed device. This has the advantage that, with regard to high-availability scenarios, no time delays and non-accessibilities arise that are avoidable. It also has the advantage of placing lower demands on communication partners who in this second case do not have to switch or be switched to a different packet address in failure scenarios (¶0004 – Lobig).


Regarding claim 9,
Choo does not explicitly teach 
wherein the slave device acquires an address of the transferring device in the lower network while the transferring device normally operates, and when failure of the transferring device occurs, takes over the address of the transferring device in the lower network and takes over an address of the transferring device in the upper network based on the address of the transferring device in the lower network.
Lobig teaches 
wherein the slave device acquires an address of the transferring device in the lower network while the transferring device normally operates, and when failure of the transferring device occurs, takes over the address of the transferring device in the lower network and takes over an address of the transferring device in the upper network based on the address of the transferring device in the lower network (¶ 0004- the device taking over the function of the failed device has the capability to provide the packet address of the failed device. This has the advantage that, with regard to high-availability scenarios, no time delays and non-accessibilities arise that are avoidable. It also has the advantage of placing lower demands on communication partners who in this second case do not have to switch or be switched to a different packet address in failure scenarios. ¶ 0005-an "IP failover" function is executed. Here, a device that is redundant in relation to the failed device takes over both its function and its IP address - ¶ 0006 - The IP failover function can be implemented such that the device taking over dispatches in relation to each of the IP addresses that it is taking over a message regarding address resolution (gratuitous ARP) to its local network and thereby transmits de facto a broadcast message into the network surrounding it – See Also ¶0011).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Choo to include the teachings of Lobig.  The motivation for doing so is to allow system to take over the function of the failed device that has the capability to provide the packet address of the failed device. This has the advantage that, with regard to high-availability scenarios, no time delays and non-accessibilities arise that are avoidable. It also has the advantage of placing lower demands on communication partners who in this second case do not have to switch or be switched to a different packet address in failure scenarios (¶0004 – Lobig). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES NAJI/Primary Examiner, Art Unit 2445